           Case 2:15-cr-00185-KJD-CWH Document 54 Filed 10/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                   JUDGMENT
                       Plaintiff,
     v.                                            Case Number: 2:15-cr-00185-KJD-CWH
Prakash Kumar                                          5HODWHGFDVH
                                                                      2:17-cv-03065-KJD


                       Defendant.


     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
     has rendered its verdict.

     Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
     heard and a decision has been rendered.

     Decision by Court. This action came for consideration before the Court. The issues have been considered
     and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED
      that judgment is entered in favor of Plaintiff and against Defendant. A Certificate of Appealability is denied.




     10/30/2020
     ____________________                                     DEBRA K. KEMPI
     Date                                                    Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
